CONVERSION AGENT AGREEMENT

This Conversion Agent Agreement (the “Agreement”) is entered into as of this
20th day of October, 2009, between Converted Organics Inc., a company organized
and existing under the laws of the State of Delaware (the “Company”), and
Computershare Inc., a Delaware corporation and its fully owned subsidiary
Computershare Trust Company, N.A., a national banking association doing business
at 250 Royall Street, Canton, Massachusetts (in its capacity as Conversion
Agent, including the performance of the Unclaimed Property and Lost Holders
services as provided herein, collectively the “Conversion Agent”, the “Transfer
Agent” or the “Registrar” or individually “Computershare” and the “Trust
Company”, respectively),

WHEREAS, Computershare Trust Company, N.A. is presently the Transfer Agent and
Registrar for Company’s common stock, $0.0001 par value per share (the “Common
Stock”), Company Class H warrants (each, a “Warrant,” and together, the
“Warrants”) and Company units (each unit consisting of one share of Common Stock
and one Warrant, each, a “Unit,” and together, the “Units”); and

WHEREAS, Company desires that Computershare Trust Company, N.A., and
Computershare Inc. act as Conversion Agent in connection with the conversion of
such Units, and Computershare Trust Company, N.A. and Computershare Inc. have
indicated their willingness to do so.

NOW, THEREFORE, in consideration of the mutual covenants contained herein the
parties hereto agree as follows:

1. Appointment of Conversion Agent.

Company hereby appoints the Trust Company and Computershare as Conversion Agent
for the purpose of converting Units into Common Stock and Warrants. The Trust
Company and Computershare hereby agree to serve as such, upon the terms and
conditions set forth herein.

2. Notification and Processing.

The Conversion Agent is hereby authorized and directed, and hereby agrees to:

A. The Conversion Agent is hereby authorized and directed, and hereby agrees to
accept each Unit in book entry and certificate form surrendered for conversion
into one share of Common Stock and one Warrant.

B. Mail, first class mail, postage prepaid, as soon as practicable, following
the receipt of written instructions from the Company, to each holder of record
of Units certificates the following material: (a) a copy of the Conversion
Notice, including the Guidelines for Certification of Taxpayer Identification
Number on Substitute Form W-9, if applicable, relating to the Units, (b) an
envelope addressed to the Conversion Agent for use by such holder in exchanging
his or her Units for Common Stock and Warrants, and (c) a copy of the letter
from the Company to holders of Units in the form provided by the Company.

C. Receive and examine all Units submitted for conversion and accompanying
Conversion Notice for proper execution in accordance with the terms thereof.
Such examination shall include determination that such Units are in proper form
for transfer on the share registry books of the Transfer Agent and verification
that no stop order has been issued against the Units represented by the
surrendered certificates by reason of loss, theft, destruction or other
invalidity. If more than one person is the record holder of any such Units, the
Conversion Notice must be signed by each record holder. Certificates held by
“Affiliates” (as defined in paragraph M, below) should be treated in accordance
with said paragraph M.

D. Retain or return to holders (as applicable) those conversion documents
evidencing some deficiency in execution and make reasonable attempts to inform
the former Unit holders of the need to correct such deficiency.

E. Accept conversions signed by persons acting in a fiduciary or representative
capacity only if such capacity is shown on the Conversion Notice and proper
evidence of their authority so to act has been submitted.

F. Accept conversions from persons alleging loss, theft or destruction of their
certificates upon receipt of an appropriate affidavit of loss, applicable
processing fee and a corporate bond of indemnity which shall include
indemnification of the Company and the Conversion Agent for the Units evidenced
by such certificate or certificates by a surety all in such form and substance
as have been approved by the Conversion Agent.

G. Accept conversions for the Common Stock and Warrants to be issued other than
in the name that appears on the Units submitted for conversion, where (i) such
Units are duly endorsed or accompanied by appropriately signed stock powers,
(ii) the signature thereon is guaranteed by a participant in a signature
guarantee program approved by the Securities Transfer Association, and (iii) any
necessary stock transfer taxes are paid and proof of such payment is submitted
or funds therefore are provided to the Conversion Agent, or it is established by
the holder that no such taxes are due and payable.

H. Issue, as Transfer Agent and Registrar for the Company’s Common Stock and
Warrants, upon surrender of Units and properly executed Conversion Notice, one
share of Common Stock and one Warrant, registered in such names as are
appropriate pursuant to properly executed Conversion Notice, for every Units
represented by such Certificate(s); provided that no fractional shares of Common
Stock or Warrants shall be issued. Arrange for the issuance of single
certificates for all the shares of Common Stock and Warrants to which each
holder is entitled (“Company Certificates”) or Statement of Holding reflecting
new shares of the Company’s Common Stock and Warrants in the Direct Registration
System, unless such holder has attached written instructions to the contrary to
his or her Conversion Notice.

I. As Transfer Agent and Registrar, record and countersign the Company
Certificates in such names and in such amounts as the Conversion Agent may
request in writing and deliver such certificates to or upon the written order of
the Conversion Agent.

J. Cancel, as Conversion Agent, all Units accepted for conversion and retain
such Units pending further instructions from Company.

K. Promptly deliver, in accordance with the instructions in the Conversion
Notice, the Company Certificates issued as provided in paragraph H above.

L. If appropriate, deliver the Company Certificates or Statements of Holding by
first class mail under the provisions of the Conversion Agent’s first class mail
bond protecting the Conversion Agent from loss or liability arising out of the
non-receipt or non-delivery of such Company Certificates or Statements of
Holding or arising out of the replacement thereof, for any deliveries where
market value does not exceed the amount of the Conversion Agent’s first class
mail bond. Any mail delivery exceeding such amount shall be delivered by
registered mail or overnight mail and shall be insured separately for the
replacement value of its contents at the time of mailing.

M. When Units registered in the name of any “Affiliate” (listed on Exhibit B
hereto which shall be provided to the Conversion Agent prior to the conversion
are surrendered):

(1) Arrange for the issuance of Company Certificates in the name of any other
person only with the proper approval of the Company.

(2) Issue in exchange therefor, as Transfer Agent and Registrar for the Company
Common Stock and Warrants, Company Certificates with a legend in the form set
forth on Exhibit C hereto applied to each of such certificates.

N. Create a special account for the issuance of Common Stock and Warrants to
Unit holders who have not yet surrendered Units. When any such Units are
surrendered, convert them for Company Certificates. The Company shall provide an
opinion of counsel prior to the conversion date to set up a reserve of Common
Stock and Warrants. The opinion shall state that all Common Stock and Warrants
are:

(1) registered under the Securities Act of 1933, as amended, and all appropriate
State securities law filings have been made with respect to the shares; and

(2) validly issued, fully paid and non-assessable.

O. At the request of the Company, return to the Company any and all necessary
records, information and material concerning and representing unconverted Units.

P. Maintain on a continuing basis a list of holders who have not yet converted
their Units.

Q. Accept and respond to all telephone requests for information relative to the
conversion of Units in connection with the conversion.

1

      3.   Concerning the Conversion Agent and the Company.    
The Conversion Agent:

A. shall have no duties or obligations other than those specifically set forth
herein or as may subsequently be requested of the Conversion Agent by the
Company with respect to the conversion;

B. may rely on and shall be held harmless by the Company in acting upon any
certificate, instrument, opinion, notice, letter, facsimile transmission,
telegram or other document, or any security delivered to it, and reasonably
believed by it to be genuine and to have been signed by the proper party or
parties;

C. may rely on and shall be held harmless in acting upon written or oral
instructions from the Company with respect to any matter relating to its acting
as Conversion Agent specifically covered by this Agreement; and

D. may consult with counsel satisfactory to it (including counsel for the
Company) and shall be held harmless in relying on the written advice or opinion
of such counsel in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of such
counsel.

The Company shall immediately advise the Conversion Agent of any changes in the
conversion rate or price to be used in calculating the fractional share
cash-in-lieu payment, if any.

4. Compensation of the Conversion Agent by the Company.

The Company shall pay fees for the services rendered hereunder, as set forth in
the attached Fee Schedule. The Conversion Agent shall also be entitled to
reimbursement from the Company for all reasonable and necessary expenses paid or
incurred by it in connection with the administration by the Conversion Agent of
its duties hereunder.

5. Unclaimed Property and Lost Holders.

The Conversion Agent shall report unclaimed property to each state in compliance
with state laws and shall comply with Section 17Ad-17 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), for lost Holders.  The Conversion
Agent will charge the Company its standard fees plus out-of-pocket expenses
(including the cost of due diligence mailings) for such services. The Company
acknowledges and agrees that in the case of reports made and property delivered
pursuant to an initial or voluntary compliance program administered by private
auditing agents retained by state unclaimed property administrators, the
Conversion Agent will be compensated for its efforts in facilitating the
Company’s involvement in such a program including the provision of the necessary
records and remittance of property in the manner required by the program by
means of an expense reimbursement payment based on a percentage of the property
remitted to the states through participation in the program. The Company will
not be charged for any services performed by the Conversion Agent in conjunction
with the program to the extent that the Conversion Agent receives an expense
reimbursement and agrees to reimburse the Conversion Agent for any out-of-pocket
expenses incurred in the performance of such services. The Company acknowledges
and agrees that for purposes of compliance with applicable state unclaimed
property laws, the commencement of the running of any applicable dormancy period
relating to owner property consisting of the distribution of cash and/or shares
pursuant to the terms of this agreement.

6. Indemnification/Limitation of Liability.

The Company covenants and agrees to indemnify and to hold the Conversion Agent
harmless against any costs, expenses (including reasonable fees of its legal
counsel), losses or damages, which may be paid, incurred or suffered by or to
which it may become subject, arising from or out of, directly or indirectly, any
claims or liability resulting from its actions as Conversion Agent (including as
Conversion Agent the provision of services under §§ 5 herein) pursuant hereto;
provided, that such covenant and agreement does not extend to, and the
Conversion Agent shall not be indemnified with respect to, such costs, expenses,
losses and damages incurred or suffered by the Conversion Agent as a result of,
or arising out of, its gross negligence, bad faith, or willful misconduct.

Promptly after the receipt by the Conversion Agent of notice of any demand or
claim or the commencement of any action, suit, proceeding or investigation, the
Conversion Agent shall, if a claim in respect thereof is to be made against the
Company, notify the Company thereof in writing. The Company shall be entitled to
participate at its own expense in the defense of any such claim or proceeding,
and, if it so elects at any time after receipt of such notice, it may assume the
defense of any suit brought to enforce any such claim or of any other legal
action or proceeding. For the purposes of this Section 6, the term “expense or
loss” means any amount paid or payable to satisfy any claim, demand, action,
suit or proceeding settled with the express written consent of the Conversion
Agent, and all reasonable costs and expenses, including, but not limited to,
reasonable counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit, proceeding or
investigation.

The Conversion Agent shall be responsible for and shall indemnify and hold the
Company harmless from and against any and all losses, damages, costs, charges,
counsel fees, payments, expenses and liability arising out of or attributable to
the Conversion Agent’s refusal or failure to comply with the terms of this
Agreement, or which arise out of Conversion Agent’s negligence or willful
misconduct or which arise out of the breach of any representation or warranty of
the Conversion Agent hereunder, for which the Conversion Agent is not entitled
to indemnification under this Agreement; provided, however, that Conversion
Agent’s aggregate liability during any term of this Agreement with respect to,
arising from, or arising in connection with this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
under this Agreement by the Company to Conversion Agent as fees and charges, but
not including reimbursable expenses.

Promptly after the receipt by the Company of notice of any demand or claim or
the commencement of any action, suit, proceeding or investigation, the Company
shall, if a claim in respect thereof is to be made against the Conversion Agent,
notify the Conversion Agent thereof in writing. The Conversion Agent shall be
entitled to participate at its own expense in the defense of any such claim or
proceeding, and, if it so elects at any time after receipt of such notice, it
may assume the defense of any suit brought to enforce any such claim or of any
other legal action or proceeding. For the purposes of this Section 6, the term
“expense or loss” means any amount paid or payable to satisfy any claim, demand,
action, suit or proceeding settled with the express written consent of the
company, and all reasonable costs and expenses, including, but not limited to,
reasonable counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit, proceeding or
investigation.

7. Further Assurance.

From time-to-time and after the date hereof, the Company shall deliver or cause
to be delivered to the Conversion Agent such further documents and instruments
and shall do and cause to be done such further acts as the Conversion Agent
shall reasonably request (it being understood that the Conversion Agent shall
have no obligation to make any such request) to carry out more effectively the
provisions and purposes of this Conversion Agent Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

8. Term.

This Agreement shall remain in effect until (a) all Unit holders have exchanged
their Units or all checks have been reported as unclaimed property to the
appropriate state; (b) it is terminated by either party upon a material breach
of this Agreement which remains uncured for 30 days after written notice of such
breach has been provided; or (c) 30 days’ written notice has been provided by
either party to the other. Upon the effective date of such termination, all cash
and other payments, and all other property then held by the Conversion Agent
hereunder shall be delivered by it to such successor agent or as otherwise shall
be designated in writing by the parties hereto. Upon termination of the
Agreement, the Conversion Agent shall retain all canceled certificates and
related documentation as required by applicable law.

9. Notices.

Until further notice in writing by either party hereto to the other party, all
written reports, notices and other communications between the Conversion Agent
and the Company required or permitted hereunder shall be delivered or mailed by
first class mail, postage prepaid, addressed as follows; provided that activity
reports prepared by the Conversion Agent and sent to the Company shall be sent
by e-mail or fax to:

If to the Company, to:

Converted Organics Inc.
7A Commercial Wharf West
Boston MA 02110
Attention: President

If to the Conversion Agent, to:

Computershare Trust Company, N.A.

c/o Computershare Inc.

250 Royall Street

Canton, Massachusetts 02021

Attn: Reorganization Department

10. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and shall inure to the benefit of and the
obligations created hereby shall be binding upon the successors and assigns of
the parties hereto.

11. Assignment.

A. Except as provided in Section 11(B) below, neither this Agreement nor any
rights or obligations hereunder may be assigned by either party without the
written consent of the other party. Notwithstanding the foregoing, Conversion
Agent may, without further consent of the Company, assign any of its rights and
duties hereunder to any affiliated entity as Conversion Agent may deem
appropriate to carry out the terms of this Agreement.

B. The Conversion Agent may, without further consent on the part of the Company,
subcontract for the performance hereof with other subcontractors for systems,
processing, telephone and mailing services, and post-conversion clean up
activities, as may be required from time to time; provided, however, that the
Conversion Agent shall be as fully responsible to the Company for the acts and
omissions of any subcontractor as it is for its own acts and omissions.

C. Except as explicitly stated elsewhere in this Agreement, nothing under this
Agreement shall be construed to give any rights or benefits in this Agreement to
anyone other than the Conversion Agent and the Company and the duties and
responsibilities undertaken pursuant to this Agreement shall be for the sole and
exclusive benefit of the Conversion Agent and the Company. This Agreement shall
inure to the benefit of and be binding upon the parties and their respective
permitted successors and assigns.

12. Amendment.

This Agreement may not be changed orally or modified, amended or supplemented
without an express written agreement executed by each of the parties hereto.

13. Counterparts.

This Agreement may be executed in separate counterparts, each of which when
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.

14. Third Party Beneficiaries.

This Agreement does not constitute an agreement for a partnership or joint
venture between the Conversion Agent and the Company. Neither party shall make
any commitments with third parties that are binding on the other party without
the other party’s prior written consent.

15. Force Majeure.

In the event either party is unable to perform its obligations under the terms
of this Agreement because of acts of God, terrorists acts, strikes, equipment or
transmission failure or damage reasonably beyond its control, or other cause
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Agreement shall resume when the affected
party or parties are able to perform substantially that party’s duties.

16. Consequential Damages.

Neither party to this Agreement shall be liable to the other party for any
consequential, indirect, special or incidental damages under any provision of
this Agreement or for any consequential, indirect, special or incidental damages
arising out of any act or failure to act hereunder even if that party has been
advised of or has foreseen the possibility of such damages.

17. Severability.

If any provision of this Agreement shall be held invalid, unlawful, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired.

18. Confidentiality.

The Conversion Agent and the Company agree that all books, records, information
and data pertaining to the business of the other party which are transferred or
received pursuant to the negotiation or the carrying out of this Agreement
including the fees for services set forth in the attached Fee Schedule shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except as may be required by law.

19. Survival.

The provisions of Paragraphs 4-6, 9-11 and 14-20 shall survive any termination,
for any reason, of this agreement.

20. Merger of Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes any prior agreement with respect to the subject matter hereof whether
oral or written.

(Remainder of page intentionally left blank)

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the day and year
first above written.

      COMPUTERSHARE TRUST   CONVERTED ORGANICS INC. COMPANY, N.A.    
By:      
  By:     

Title:       Title: Edward J. Gildea, Chief Executive Officer

Date:       Date: October 20, 2009

COMPUTERSHARE INC.

By:      
Title:      


Date:      

3